                                                                SO ORDERED.


                                                                 Dated: December 8, 2020



   1
   2
                                                                 Daniel P. Collins, Bankruptcy Judge
   3                                                             _________________________________

   4                              UNITED STATES BANKRUPTCY COURT
   5                                    DISTRICT OF ARIZONA
   6    In re:                                     )             Chapter 7 Proceedings
                                                   )
   7
        NOLAN JUAN MARTINEZ and                    )          Case No. 2:19-bk-09893-DPC
   8    AMANDA JEAN MARTINEZ,                      )
                                                   )
   9                    Debtors.                   )          ORDER TO SHOW CAUSE
  10                                               )

  11             On November 10, 2020, Chapter 7 Trustee Jill H. Ford (“Trustee”) filed a Motion
  12   (“Motion”) for Turnover of Bankruptcy Estate Property, Pursuant to 11 U.S.C. § 542. Notice of
  13   the Motion was given to Debtors and their counsel, Charles M. Leftwich, Jr. (“Mr. Leftwich”).
  14   See certificate of mailing at DE 38. Debtors failed to file a response to the Motion. On
  15   December 8, 2020, the Court entered an order approving the Motion. Mr. Leftwich has not sought
  16   to withdraw from representation of the Debtors.
  17             IT IS HEREBY ORDERED that Mr. Leftwich appear before this Court at a hearing on
  18   January 21, 2021 at 2:30 p.m., to show cause as to why he failed to appear on the Debtors’
  19   behalf concerning the Motion and why the Court should not order a complete or partial
  20   disgorgement of fees paid by Debtors to Mr. Leftwich. Appearances shall be made by video
  21   conference. The link is:
  22   https://www.zoomgov.com/j/1601967686?pwd=bGdGUmJZNkFpZ0ZXNmNjQ0p3bmhrQT09
  23             Meeting ID: 160 196 7686
  24             Passcode: 847064
  25             IT IS FURTHER ORDERED directing Mr. Leftwich to file a response to the Order to
  26   Show Cause no later than three business days prior to the hearing and explain why a response was
  27   not filed to the Motion or why Mr. Leftwich did not seek leave to withdraw as counsel for the
  28   Debtors.




Case 2:19-bk-09893-DPC         Doc 43 Filed 12/08/20 Entered 12/08/20 15:52:29             Desc
                               Main Document    Page 1 of 2
   1          DATED AND SIGNED ABOVE.
   2
   3   COPY of the foregoing mailed by the BNC

   4   Charles M. Leftwich, Jr.
   5   Law Counsel, LLC
       2345 E. University Dr., Suite 2
   6   Mesa, AZ 85213
       Attorney for Debtors
   7
   8   Nolan Juan Martinez
       Amanda Jean Martinez
   9   12231 N. 19th St. 144
       Phoenix, AZ 85022
  10   Debtors
  11
       Jill H. Ford
  12   P.O. Box 5845
       Carefree, Arizona 85377
  13
       Chapter 7 Trustee
  14
       Patrick T. Derksen
  15   Witthoft Derksen, PC
       3550 N. Central Ave., Suite 1006
  16
       Phoenix, AZ 85012
  17   Attorneys for Trustee

  18   U.S. Trustee
  19   Office of the U.S. Trustee
       230 N. First Ave., Suite 204
  20   Phoenix, AZ 85003
  21
  22
  23
  24
  25
  26
  27
  28




Case 2:19-bk-09893-DPC         Doc 43 Filed 12/08/20 Entered 12/08/20 15:52:29   Desc
                               Main Document    Page 2 of 2
